DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-9 & 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.
Additionally, Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, since Claim 10, Lines 8-9, explicitly states the “lower pump chamber is disposed within said combustion chamber”.  The lower pump chamber in elected Species II, shown in instant application Figure 6, is described as Element 626 in instant application Paragraph 0031.  Paragraph 0031 also states “the entire double-acting reciprocating pump assembly 600 is disposed within the melter as schematically illustrated by means of the bottom or floor 654 of the melter and a side wall 656 of the melter.”  Therefore, elected Species II, shown in instant application Figure 6, does not contain a feature where the lower pump chamber 626 is disposed within the combustion chamber.  To the contrary, all of the pump 600 is located within the melter and above melter floor 654.  Therefore, Claim 10 does not read on the elected species, and is withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
Multiple pistons, cylinders and associated structure within a single double-acting reciprocating pump assembly
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0032, the first sentence should read --Conversely, when the single piston 626 moves upwardly within the single piston cylinder 622, the lower ball check valve 612, fluidically connected to the interior of the melter through means of a fluid inlet port 672 defined within the bottom of the piston-cylinder assembly, will be unseated from its lower check ball valve seat 618 and moved into position upon its upper check ball valve seat 616 so as to permit fluid to flow around the lower ball check valve 612 and enter the lower pump chamber 626, while the upper ball check valve 658 will be forced to be seated upon its lower check ball valve seat 662 as a result of the pressure developed within the upper pump chamber as a result of the single piston 608 moving upwardly within the single piston cylinder 622.--
Appropriate correction is required.

Claim Objections
Claims 1, 2 & 11-14 are objected to because of the following informalities:
Claim 1, Lines 6-7, the limitation “an upper pump chamber disposed above said at least one piston, and a lower pump chamber disposed below said at least one piston” should read --an upper pump chamber disposed above each of said at least one piston, and a lower pump chamber disposed below each of said at least one piston--
Claim 14, Lines 21-22, the phrase “said at first ball check valve” should read -- said --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 & 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “a fluid inlet port fluidically connected to a material supply and fluidically connected to one of said upper and lower pump chambers so as to supply fluid, to be dispensed, to said one of said upper and  lower pump chambers”, in Lines 8-10, is indefinite.  Upon review of the instant application specification, one of ordinary skill would conclude the claimed “material supply” refers to the “material supply chamber”.  The material supply chamber 150 is described as part of unelected Species I & III as a chamber which surrounds the upper pump cylinder 122 in Paragraphs 0007/0009/0013/0027/0028/0029/0035, as shown in Figures 4/7.  However, the inlet 672 to the elected Species II --shown in Figure 6-- is at the bottom of the figure just above melter 654.  As disclosed, this would place the melter and the material supply chamber in the same volume.  Since the required structure shown in Species II is significantly different than the required structure in Species I & III, it is not clear how the material supply chamber integrated into Species II, or if it even can be as disclosed.  As such, it is not clear if the claimed “material supply” should be interpreted as the described material supply chamber --which does not appear to read on the elected species-- or if the claimed “material supply” should be read broadly as a supply of material.  In order for Claim 1 to read on the elected specie, the limitation will be interpreted via the latter option.  Because of this interpretation, it is not clear if the “material supply”, in Line 8, is the same as the “fluid” which is supplied, in Line 10, or if they are different fluids/materials.  For the purpose of examination, the material supply will be interpreted to be comprised of the fluid.
As to Claim 2, the limitation “said double-acting reciprocating pump assembly is disposed within a melter whereby the fluid to be dispensed is material melted within said melter”, is indefinite.  The preamble of both Claims 1 & 2 only claim a “double-acting reciprocating pump assembly”.  The instant application specification identifies the double-acting reciprocating pump assembly as a distinctly different element than the melter in at least Paragraphs 0023 & 0026, where the double-acting reciprocating pump assembly is described as Element 100 and the melter is described as Element 200.  Both paragraphs continue to explain both of Elements 100 and 200 may be used with each other.  However, no part of the specification state they are the same element.  Additionally, instant application Paragraph 0030 states the double-acting reciprocating pump 600 --shown in Figure 6-- is a second embodiment of double-acting reciprocating pump 100, and instant application Paragraph 0033 states the double-acting reciprocating pump 700 --shown in Figure 7-- is a third embodiment of double-acting reciprocating pump 100.  Both Figures 6 & 7 only show a double-acting reciprocating pump without any elements of a melter.  Lastly, the claim itself distinguishes between the pump assembly and the melter as distinctive entities.  As such, the scope of Claim 2 is unclear, since the melter is claimed --which is not part of the double-acting reciprocating pump--, but the preamble only claims a double-acting reciprocating pump.
It should be noted Applicant elected Species II, which is a double-acting reciprocating pump, and any amendments which may change the scope to an invention which includes elements beyond the scope of a double-acting reciprocating pump may be considered election by original presentation.
Additionally, it is not clear how the elected species, shown in Figure 6, is connected  to the material in a melter or how the material exits the pump when the pump is connected to a melter.  The only species where this is shown is Species I, shown in Figures 1-5.  Figures 1-5 show an inlet port 152 above combustion chamber 300, and an outlet port 170 within the combustion chamber 300.  The elected species, shown in Figure 6, shows both the inlet 672 and the outlet 670 at the bottom of the pump 600.  This requires a vastly different flow pattern configuration with the melter than what is shown in Figures 1-5.  Instant application Paragraph 0031 states the entire pump in Figure 6 is within the melter, where the melter floor is designated as Element 654.  However, this does not explain how the pump is connected to the melter.  Stating Element 654 is the bottom of the melter actually makes the limitation even more indefinite, since it is not clear how the melter can be fluidly connected to the fluid inlet port 672 since the bottom 654 of the melter and the fluid inlet port 672 are on the same plane.  As such, it is not clear how the material in a melter is connected to the pump, or how the material exits the pump when the pump is connected to a melter, making the limitation indefinite.
As to Claim 11, the limitation “for effectively dividing said piston cylinder into an upper pump chamber disposed above said piston and a lower pump chamber disposed below said piston”, in Lines 3-7, is indefinite.  The term “effectively” is a term which does not have clear bounds, so it is not clear when one of ordinary skill in the art would be able to conclude the piston cylinder is “effectively” divided into the two respective chambers.  This portion of the rejection may be overcome by deleting the term “effectively”.  Additionally, it is not clear if the terms “an upper pump chamber” and “a lower pump chamber” are the same upper and lower pump chambers first defined in Claim 1.  For the purpose of examination, the upper and lower pump chambers in Claim 11 will be considered the same upper and lower pump chambers of Claim 1.
The limitation “a fluid inlet port fluidically connected to a material supply and fluidically connected to said lower pump chamber so as to supply fluid, to be dispensed, into said lower pump chamber”, in Lines 8-10, is indefinite.  It is not clear if the terms “a fluid inlet port”, “a material supply”, and “fluid” are the same “a fluid inlet port”, “a material supply”, and “fluid” first defined in Claim 1.  For the purpose of examination, each of the terms in Claim 11 will be considered the same structure as the terms of Claim 1.
The limitation “a fluid outlet dispensing port defined within a lower end portion of said double-acting reciprocating pump assembly below said piston cylinder for permitting fluid to be dispensed out from said double-acting reciprocating pump assembly during both of said opposite reciprocal movements”, in Lines 12-14, is indefinite.  It is not clear if the terms “a fluid outlet” and “a lower end portion” are the same “a fluid outlet” and “a lower end portion” first defined in Claim 1.  For the purpose of examination, each of the terms in Claim 11 will be considered the same structure as the terms of Claim 1.
As to Claim 12, the limitation “said double-acting reciprocating pump assembly is disposed within a melter whereby the fluid to be dispensed is material melted within said melter”, is indefinite.  The preamble of each of Claims 1, 11 & 12 only claim a “double-acting reciprocating pump assembly”.  The instant application specification identifies the double-acting reciprocating pump assembly as a distinctly different element than the melter in at least Paragraphs 0023 & 0026, where the double-acting reciprocating pump assembly is described as Element 100 and the melter is described as Element 200.  Both paragraphs continue to explain both of Elements 100 and 200 may be used with each other.  However, no part of the specification state they are the same element.  Additionally, instant application Paragraph 0030 states the double-acting reciprocating pump 600 --shown in Figure 6-- is a second embodiment of double-acting reciprocating pump 100, and instant application Paragraph 0033 states the double-acting reciprocating pump 700 --shown in Figure 7-- is a third embodiment of double-acting reciprocating pump 100.  Both Figures 6 & 7 only show a double-acting reciprocating pump without any elements of a melter.  Lastly, the claim itself distinguishes between the pump assembly and the melter as distinctive entities.  As such, the scope of Claim 2 is unclear, since the melter is claimed --which is not part of the double-acting reciprocating pump--, but the preamble only claims a double-acting reciprocating pump.
It should be noted Applicant elected Species II, which is a double-acting reciprocating pump, and any amendments which may change the scope to an invention which includes elements beyond the scope of a double-acting reciprocating pump may be considered election by original presentation.
Additionally, it is not clear how the elected species, shown in Figure 6, is connected  to the material in a melter or how the material exits the pump when the pump is connected to a melter.  The only species where this is shown is Species I, shown in Figures 1-5.  Figures 1-5 show an inlet port 152 above combustion chamber 300, and an outlet port 170 within the combustion chamber 300.  The elected species, shown in Figure 6, shows both the inlet 672 and the outlet 670 at the bottom of the pump 600.  This requires a vastly different flow pattern configuration with the melter than what is shown in Figures 1-5.  Instant application Paragraph 0031 states the entire pump in Figure 6 is within the melter, where the melter floor is designated as Element 654.  However, this does not explain how the pump is connected to the melter.  Stating Element 654 is the bottom of the melter actually makes the limitation even more indefinite, since it is not clear how the melter can be fluidly connected to the fluid inlet port 672 since the bottom 654 of the melter and the fluid inlet port 672 are on the same plane.  As such, it is not clear how the material in a melter is connected to the pump, or how the material exits the pump when the pump is connected to a melter, making the limitation indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 & 11-14 are rejected under 35 U.S.C. 102 as being unpatentable over Clark (U.S. PGPub 2014/0203040).
As to Claim 1, Clark teaches a double-acting reciprocating pump assembly (56) for dispensing a fluid (molten adhesive material; Paragraph 0037), comprising: a piston assembly comprising at least one piston (290) disposed within (as shown in Figure 8C) at least one piston cylinder (270) for undergoing opposite reciprocal movements within (Paragraphs 0055/0072) said at least one piston cylinder (270); an upper pump chamber (see Figure 8C below) disposed above (as shown in Figure 8C) said at least one piston (290), and a lower pump chamber (see Figure 8C below) disposed below (as shown in Figure 8C) said at least one piston (290); a fluid inlet port (306) fluidically connected to (as shown in Figure 8B) a material supply (the molten adhesive within reservoir 22) and fluidically connected to (via 58; as shown in Figure 3) one of said upper (via 292/294; see Figure 8C below) and lower (via 302/304; see Figure 8C below) pump chambers so as to supply fluid (molten adhesive; see 112(b) rejection above for interpretation clarification), to be dispensed (via 308a/308b/308c/256), to (as shown in Figure 8C) said one of said upper (see Figure 8C below) and lower (see Figure 8C below) pump chambers; and a fluid outlet dispensing port (256) defined within (as shown in Figure 8C) a lower end portion (the bottom of the pump 56 as viewed in Figure 8C) of said double-acting reciprocating pump assembly (56) for permitting fluid (molten adhesive) to be dispensed out from (via 256) said double-acting reciprocating pump assembly (56) during both of said opposite reciprocal movements (see end of paragraph for clarification).  When the piston is moving upward, fluid will be dispensed through port 256 due to the decrease in volume of the upper pump chamber forcing the valve 292/294 closed.  When the piston is moving downward, fluid will be dispensed through port 256 due to the piston rod 146 being placed within the upper pump chamber.  The volume of the piston rod decreases the overall volume of the upper pump chamber, so the volume within the lower pump chamber is decreased at a faster rate than the decrease in volume of the upper pump chamber.  Since valve 302/304 will be forced closed during downward movement of the piston, the only place for the fluid to go is through port 256 via 308a/308b/308c.

    PNG
    media_image1.png
    678
    746
    media_image1.png
    Greyscale

Clark Figure 8C, Modified by Examiner
  
As to Claim 2, Clark teaches all the limitations of Claim 1, and continues to teach said double-acting reciprocating pump assembly (56) is disposed within (as shown in Figure 3) a melter (12/14/16/20/22/26) whereby the fluid (molten adhesive) to be dispensed (via 308a/308b/308c/256) is material melted (Paragraph 0044) within said melter (12/14/16/20/22/26).
As to Claim 11, Clark teaches all the limitations of Claim 1, and continues to teach said at least one piston (290) disposed within (as shown in Figure 3) said at least one piston cylinder (270) comprises a piston (290) disposed within (as shown in Figure 8C) a piston cylinder (270) for undergoing opposite reciprocal movements within (Paragraphs 0055/0072) said piston cylinder (270), and for effectively dividing (as shown in Figure 8C) said piston cylinder (270) into an upper pump chamber (see Figure 8C in Claim 1 rejection above) disposed above (as shown in Figure 8C) said piston (290) and a lower pump chamber (see Figure 8C in Claim 1 rejection above) disposed below (as shown in Figure 8C) said piston (290); a fluid inlet port (306) fluidically connected to (as shown in Figure 8B) a material supply (the molten adhesive within reservoir 22) and fluidically connected to (via 58; as shown in Figure 3) said lower pump chamber (via 302/304; see Figure 8C in Claim 1 rejection above) so as to supply fluid (molten adhesive; see 112(b) rejection above for interpretation clarification), to be dispensed (via 308a/308b/308c/256), into said lower pump chamber (via 302/304; see Figure 8C in Claim 1 rejection above); and a fluid outlet dispensing port (256) defined within (as shown in Figure 8C) a lower end portion (the bottom of the pump 56 as viewed in Figure 8C) of said double-acting reciprocating pump assembly (56) below (as shown in Figure 8C) said piston cylinder (270) for permitting fluid (molten adhesive) to be dispensed out from (as shown in Figure 8C) said double-acting reciprocating pump assembly (56) during both of said opposite reciprocal movements (see end of paragraph for clarification).  When the piston is moving upward, fluid will be dispensed through port 256 due to the decrease in volume of the upper pump chamber forcing the valve 292/294 closed.  When the piston is moving downward, fluid will be dispensed through port 256 due to the piston rod 146 being placed within the upper pump chamber.  The volume of the piston rod decreases the overall volume of the upper pump chamber, so the volume within the lower pump chamber is decreased at a faster rate than the decrease in volume of the upper pump chamber.  Since valve 302/304 will be forced closed during downward movement of the piston, the only place for the fluid to go is through port 256 via 308a/308b/308c.
As to Claim 12, Clark teaches all the limitations of Claims 1 & 11, and continues to teach said double-acting reciprocating pump assembly (56) is disposed within (as shown in Figure 3) a melter (12/14/16/20/22/26) whereby the fluid (molten adhesive) to be dispensed (via 308a/308b/308c/256) is material melted (Paragraph 0044) within said melter (12/14/16/20/22/26).
As to Claim 13, Clark teaches all the limitations of Claims 1 & 11, and continues to teach a first ball check valve (302/304) is operatively associated with (as shown in Figure 8C) said fluid inlet port (306) and has a pair of ball check valve valve seats (302 and a second seat shown in Figure 8C in the Claim 1 rejection above) so as to control fluid into and out from (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above); a second ball check valve (292/294) is mounted within (as shown in Figure 8C) said piston (290) and has a pair of ball check valve valve seats (294 and a second seat shown in Figure 8C in the Claim 1 rejection above) so as to control fluid flow into and out from (as shown in Figure 8C) said upper pump chamber (see Figure 8C in the Claim 1 rejection above).
As to Claim 14, Clark teaches all the limitations of Claims 1, 11 & 13, and continues to teach an annular fluid passageway (see Figure 8C in the Claim 1 rejection above) surrounds (as shown in Figure 8C) said piston cylinder (270); said piston (290) is fixedly connected to (as shown in Figure 8C) a piston rod (146); said piston rod (146) is provided with at least one cross-channel (see Figure 8C in the Claim 1 rejection above) fluidically connected to (as shown in Figure 8C) said annular fluid passageway (see Figure 8C in the Claim 1 rejection above); and said first ball check valve (302/304) operatively associated with (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above) is provided with upper and lower ball check valve valve seats (302 and a second seat shown in Figure 8C in the Claim 1 rejection above), while said second ball check valve (292/294) mounted within (as shown in Figure 8C) said piston (290) is also provided with upper and lower ball check valve valve seats (294 and a second seat shown in Figure 8C in the Claim 1 rejection above), whereby when said piston assembly (290) moves downwardly (down, as viewed in Figure 8C), said first ball check valve (302/304) operatively associated with (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above) will be seated upon (as shown in Figure 8C) said lower ball check valve valve seat (294) so as to prevent fluid from flowing out from (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above), said piston (290) moves downwardly within (as shown in Figure 8C) said piston cylinder (270) so as to force fluid (molten adhesive), disposed within said lower pump chamber (see Figure 8C in the Claim 1 rejection above) to unseat (the decrease in volume of the lower pump chamber as the piston moves downward will close the first ball check valve, forcing fluid through the second ball check valve; this will unseat the second ball check valve from the lower ball check valve valve seat) said second check valve (292/294), mounted within (as shown in Figure 8C) said piston (290), from its lower ball check valve valve seat (294) to its upper ball check valve valve seat (Second Ball Check Valve Second Valve Seat as shown in Figure 8C in the Claim 1 rejection above) so as to permit fluid to flow through (as shown in Figure 8C) said at least one cross-channel (see Figure 8C in the Claim 1 rejection above) defined within (as shown in Figure 8C) said piston rod (146), through (as shown in Figure 8C) said annular chamber (see Figure 8C in the Claim 1 rejection above) surrounding (as shown in Figure 8C) said piston cylinder (270), and out through (via 308a/308b/308c) said fluid outlet dispensing port (256), whereas when said piston assembly (290) moves upwardly (up as viewed in Figure 8C), said at first ball check valve (302/304) operatively associated with (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above) will be unseated from (the increase in volume of the lower pump chamber as the piston moves upward will open the first ball check valve due to a decrease in pressure within the lower pump chamber, forcing first ball check valve to also move upward; this will unseat the first ball check valve from the lower ball check valve valve seat) said lower check ball valve valve seat (302) and be seated upon said upper check ball valve valve seat (First Ball Check Valve Second Valve Seat as shown in Figure 8C in the Claim 1 rejection above) so as to permit fluid to enter (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above), while said second ball check valve (292/294) mounted within (as shown in Figure 8C) said piston (290) will be seated upon (the decrease in volume of the upper pump chamber as the piston moves upward will close the second ball check valve due to an increase in pressure within the upper pump chamber, forcing second ball check valve to move downward; this will seat the second ball check valve on the lower ball check valve valve seat) said lower ball check valve valve seat (294) so as to prevent fluid from (as shown in Figure 8C) said upper pump chamber (see Figure 8C in the Claim 1 rejection above) to flow into (as shown in Figure 8C) said lower pump chamber (see Figure 8C in the Claim 1 rejection above) while permitting fluid from (as shown in Figure 8C) said upper pump chamber (see Figure 8C in the Claim 1 rejection above) to flow through (as shown in Figure 8C) said at least one cross-channel (see Figure 8C in the Claim 1 rejection above) defined within (as shown in Figure 8C) said piston rod (146), through (as shown in Figure 8C) said annular chamber (see Figure 8C in the Claim 1 rejection above) surrounding (as shown in Figure 8C) said piston cylinder (270), and out through (as shown in Figure 8C) said fluid outlet dispensing port (256).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grise (2,413,044) and Gardner (5,647,737) describe a double-acting reciprocating pump assembly with two ball valves and an annular passage.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746